DRIVE-IN BANK Facilities CANNOT BE USED TO OPEN NEW ACCOUNTS It is the opinion of the Attorney General that a bank's drive-in facility may not be used for the opening of new accounts.  The Attorney General has had under advisement your request for an opinion, dated March 11, 1971, in which you ask the following: "May a Bank use its drive-in facilities for the opening of new accounts?" The Oklahoma Banking Code provides for drive-in and walk-up facilities as follows: 6 O.S. 415 [6-415] (1970): "A. Any bank chartered under the laws of this State may,. . . maintain and operate outside attached facilities and one detached facility having one or more tellers' windows for drive-in or walk- up service or both. . ." The functions that such facility may provide are specifically set out in Section 415B supra, as follows: "B. No banking function shall be performed at the facility save that of taking deposits, making change and cashing checks. . ." (Emphasis ours) It is apparent that the Legislature limited the functions to be performed at a drive-in facility to taking deposits, making change and cashing checks. It is therefore the opinion of the Attorney General that the answer to your question is in the negative. A bank's drive-in facility may not be used for the opening of new accounts.  (Paul C. Duncan)